Citation Nr: 0008981	
Decision Date: 04/04/00    Archive Date: 04/11/00

DOCKET NO.  98-17 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for bilateral eye vitreous 
detachments with floaters.


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from July 1959 to 
July 1961, from April 1962 to June 1968, and from January 
1991 to December 1996.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the benefit sought on 
appeal.  
FINDINGS OF FACT

The veteran's vitreous detachments with floaters of both eyes 
began during active service. 


CONCLUSION OF LAW

Vitreous detachments with floaters of both eyes were incurred 
during active service.   38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim for entitlement 
to service connection for vitreous floaters, also known as 
vitreous detachments.  The veteran contends, in summary, that 
his job in the Army involved extensive reading of medical 
charts, which contributed to his development of vitreous 
floaters.  The veteran maintains that the vitreous floaters 
had their onset during his military service, and he is 
concerned that it may lead to retinal detachment.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  The mere fact of an in-service injury is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the Court as "a plausible claim, 
one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).  This burden cannot, 
therefore, be met by lay testimony, as lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  If the evidence presented by 
the veteran fails to meet this threshold level of 
sufficiency, no further legal analysis need be made as to the 
merits of the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

A claim for service connection may be well-grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court has held 
that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic condition either in service or during an 
applicable presumption period and that the veteran still has 
such condition.  Savage, 10 Vet. App. at 498.  That evidence 
must be medical, unless it relates to a condition that the 
Court has indicated may be attested to by lay observation.  
Id.  If the chronicity provision does not apply, a claim may 
still be well-grounded "if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Id.  The Board finds that, as the medical 
evidence shows a chronic eye condition, vitreous detachments, 
during service in 1996, and again upon post-service eye 
examinations in 1997 and 1998, the claim is well grounded.  
Savage, supra. 

The veteran had had active military service from July 1959 to 
July 1961, from April 1962 to June 1968, and from January 
1991 to December 1996.  His service medical records reveal a 
history of poor visual acuity, which was correctable to 
20/20.  In the veteran's September 1996 service separation 
examination report, it was noted that he "could not see 
well."  He was diagnosed with partial vitreous detachment.  

Following service separation, in an August 1997 VA 
examination report, the veteran was diagnosed with vitreous 
floaters secondary to posterior vitreous detachment, 
bilaterally.  The veteran reported a history of bilateral 
vitreous detachments with floaters.  He stated that he first 
noticed them in his right eye in 1995, and his left eye in 
1996.  Examination revealed no evidence of vitreous floaters 
in both eyes.

In a January 1998 VA examination, the veteran reported his 
history of vitreous detachments, including their dates of 
occurrence, and he indicated that they interfered with his 
vision.  The examiner stated that there were vitreous 
floaters in both eyes.  His concluding impression was as 
follows:

This gentleman has bilateral posterior 
vitreous detachments which were 
spontaneous and not related to trauma or 
a congenital anomaly.  This is a very 
common condition as aging occurs...I do not 
feel that there is any connection between 
[the veteran's] service and the present 
complaint of posterior vitreous 
detachment.

There is no other medical evidence of record regarding the 
veteran's eyes.

The January 1998 VA examiner opined that the veteran's 
bilateral posterior vitreous detachments were not related to 
any incident of service but rather were due to aging.  
However, the service connection question at hand includes 
whether the eye disability at issue began during service.  
That is, while it is apparent that the vitreous detachments 
were not caused by trauma or any other specific incident of 
active duty, and there is no medical evidence to suggest they 
were caused by anything other than aging, they were first 
manifest during service and have been confirmed by post-
service eye examinations.  It is pertinent to note that the 
most recent eye opthamologist opined that the disability at 
issue is not congenital in origin. 

The Board finds that the medical evidence shows that 
bilateral posterior vitreous detachments with floaters first 
became apparent toward the end of the veteran's last period 
of active duty, in 1995-96, and the same disability was 
confirmed post-service eye examinations.  Under these 
circumstances, the Board finds that the veteran's posterior 
vitreous detachments with floaters were incurred during 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).

  
ORDER

Service connection for vitreous detachments with floaters is 
granted.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

